Exhibit 99 Live Current Media Closes $595,000 Financing Live Current Media Inc. Initiates Order Fulfillment from Owned Inventory Business Wire: August 5, 2010 VANCOUVER — Live Current Media Inc. (OTCBB:LIVC), an e-commerce company that owns and operates the luxury fragrance brand, www.perfume.com, as well as a portfolio of other domain names, today announced that it has closed a private offering of units consisting of shares of common stock and warrants for the purchase of common stock. Live Current Media Inc. closed a private offering of 119 units at a price of $5,000 per unit for total proceeds to the Company of $595,000 in two tranches. The first tranche, in the amount of $370,000, closed on July 23rd and the second tranche, in the amount of $225,000, closed on August 4th.Each unit is comprised of 50,000 shares of common stock and a warrant for the purchase of 50,000 shares of common stock.Each warrant entitles the holder to purchase one share of common stock for $0.15 per share for two years.Neither the units nor the common stock included in the units and underlying the warrants have been registered under the Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements. The proceeds will be used for general corporate purposes including the purchase of perfume inventory for the key holiday gift giving period. “The closing of this financing will allow Live Current Media to purchase brand name fragrances directly without having to go through the secondary, grey market and to sell them at improved margins”, states Live Current President and COO, Paul Morrison. “Perfume.com will now be able to, in addition to purchasing the classic fragrances, have access to the newest fragrances as they are released. It can take up to six months for these new products to filter down to the secondary, grey market, providing Live Current with product that few other e-commerce sites will carry.” About Live Current Media Inc. Live Current owns one of the most powerful and engaging content and commerce destinations on the Internet in www.perfume.com. This site and others in the Company’s portfolio can be built into subject-specific DestinationHubs™, that can connect people to each other and to the information, brands, and products they are passionate about. Live Current has headquarters in Vancouver, Canada with an office in Washington, W.A. and New York City, N.Y. and is publicly traded on the OTCBB (LIVC). For more information, visit www.livecurrent.com. All statements in this press release that are not statements of historical fact are forward-looking statements, including any projections of growth, earnings, revenue, cash or other financial items, any statements of the plans, strategies, objectives and goals of management for future operations, any statements regarding future economic conditions or performance, statements of belief and any statements of assumptions underlying any of the foregoing.These statements are based on expectations and assumptions as of the date of this press release and are subject to numerous risks and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements.These risks and uncertainties include, but are not limited to, general economic conditions particularly as they relate to demand for our products and services; competitive factors; pricing pressures; changes in operating expenses; our ability to raise capital as and when we need it and other factors.Live Current Media Inc. assumes no obligation to update these forward-looking statements to reflect future events or actual outcomes and does not intend to do so. Contact: Live Current Andrea Laird Investor Relations Contact 604-453-4870 or 1-866-898-4354 andrea@livecurrent.com
